Citation Nr: 0634854	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  06-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for peripheral neuropathy.

2.  Entitlement to an increased evaluation for service-
connected bilateral flat feet, currently rated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for service-
connected scar of the right thigh, currently rated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for service-
connected hypertension, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
October 1945 and from May 1946 to June 1962. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

Procedural history

In a December 1963 rating decision, service connection was 
granted for bilateral flat feet and a scar of the right 
thigh.  A 10 percent disability rating was assigned for the 
bilateral flat feet, and a zero percent (noncompensable) 
disability rating was assigned for a scar of the right thigh.  
In a December 1967 rating decision, service connection was 
granted for hypertension and a zero percent (noncompensable) 
disability rating was assigned.  

In a July 1970 rating decision, a 10 percent disability 
rating was assigned for hypertension.  In a May 1984 rating 
decision, a 30 percent disability rating was assigned for 
bilateral flat feet.  In an August 2001 rating decision, a 10 
percent disability rating for a scar of the right thigh was 
assigned.

In the December 1967 RO decision, service connection was 
denied for peripheral neuropathy.

In the December 2004 rating decision which forms the basis 
for this appeal, increased ratings were denied for bilateral 
flat feet, a scar of the right thigh, and hypertension.  The 
RO also denied the reopening of the claim of service 
connection for peripheral neuropathy.  

Subsequent to certification of the appeal to the Board in 
April 2006, the veteran's counsel submitted additional 
medical evidence with a waiver of agency of original 
jurisdiction consideration signed by the veteran.  See 
38 C.F.R. § 20.1304 (2006).  

In October 2006, the Board granted a motion to advance the 
veteran's claim on the Board docket based on the advanced age 
of the veteran.  See 38 C.F.R. § 20.900(c) (2006).

Remanded issue

The issue of an increased rating for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues not on appeal

In an August 2004 rating decision, a 20 percent disability 
rating for bilateral hearing loss was assigned.  The 
veteran's counsel filed a timely notice of disagreement with 
the assignment of the 20 percent disability rating.  The RO 
issued a statement of the case in December 2004.  To the 
Board's knowledge, neither the veteran nor his counsel has 
filed a substantive appeal as to that decision.  Accordingly, 
that issue is not within the Board's jurisdiction and it will 
be addressed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

In a December 2004 statement, the veteran's counsel raised 
the issue of compensation under 38 U.S.C.A. § 1151 based on 
claimed additional back disability due to a spinal tap 
performed at VA medical facility in approximately 1969.  That 
issue is referred to the RO for appropriate action.

In the December 2004 rating decision, the veteran's claim of 
entitlement to service connection for diabetes mellitus, 
claimed as due to chemical exposure during World War II, was 
denied.  A January 2005 notice of disagreement referred to 
the four issues now on appeal, but did not mention the 
diabetes mellitus claim.  Since that time, no communication 
from the veteran or his attorney has mentioned the diabetes 
claim.  See a June 8, 2006 letter from the veteran's attorney 
to the Board which referred only to the four issues listed on 
the first page of this decision.  Accordingly, the matter of 
the veteran entitlement to service connection for diabetes 
mellitus is not on appeal.


FINDINGS OF FACT

1.  In an unappealed December 1967 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for peripheral neuropathy.  

2.  The evidence received since the December 1967 rating 
decision does not relate to unestablished facts necessary to 
substantiate the claim for service connection for peripheral 
neuropathy.

3.  The medical evidence of record indicates that the 
veteran's bilateral flat feet is manifested by pain and no 
calluses.  The medical evidence of record does not indicate 
pronounced flat feet, as manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of tendo Achilles on 
manipulation, and not improved by orthopedic shoes or 
appliances.

4.  The medical evidence of record indicates that the 
veteran's scar of the right thigh is non-tender and well-
healed.


CONCLUSIONS OF LAW

1.  The December 1967 rating decision denying the claim for 
service connection for peripheral neuropathy is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006); 
38 C.F.R. § 19.110 (1967).

2.  Evidence received since the December 1967 rating decision 
is not new and material as to the claim for service 
connection for peripheral neuropathy is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for an increased rating for service-
connected bilateral flat feet have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2006).

4.  The criteria for an increased rating for service-
connected scar of the right thigh have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7804 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a previously-denied claim of 
entitlement to service connection for peripheral neuropathy.  
He is also seeking increased ratings for service-connected 
bilateral flat feet and scar of the right thigh.  As is 
described elsewhere in this decision, the remaining issue on 
appeal, entitlement to an increased rating for service-
connected hypertension, is being remanded for further 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

With respect to the increased rating claims, the standard of 
review is as follows.
After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Concerning the claim to reopen the previously-denied claim of 
entitlement to service connection for peripheral neuropathy, 
the standard of review will be discussed below.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter sent in 
March 2004, which was specifically intended to address the 
requirements of the VCAA.  In that letter, the RO advised the 
veteran of what the evidence must show to establish service 
connection for peripheral neuropathy.  Crucially, the VCAA 
letter informed the veteran of the need to submit new and 
material evidence to reopen the previously denied claim of 
service connection for peripheral neuropathy.  This 
advisement satisfied the requirements of the later-decided 
case of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held 
that claimants must be specifically informed of what is 
required to reopen their previously denied claims.  

With respect to the increased rating claims on appeal, the 
VCAA letter informed the veteran "[t]o establish entitlement 
to an increased evaluation for your service-connected 
disability, the evidence must show that your service-
connected condition has gotten worse."  See the March 2004 
VCAA letter, page 6 (emphasis as in the original).  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to inform VA of 
medical evidence pertaining to his claimed disabilities and 
to submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

Moreover, in the March 2004 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claims.  [VA examinations were in fact 
conducted in May 2004.]

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also told that VA make reasonable efforts to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.  See id. at page 
5.

In the March 2004 VCAA letter, the RO specifically informed 
the veteran to submit any evidence in his possession that 
pertained to his claims.  The VCAA letter thus complied with 
the requirement of 38 C.F.R. § 3.159(b)(1) to request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In addition, the veteran is represented by an attorney, who 
is no doubt familiar with the requirements of the VCAA.  The 
attorney has not indicated that she believes that there is 
lack of VCAA compliance.  If such had been detected by the 
attorney, she would presumably brought this to the attention 
of the RO or the Board.  
See Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 
972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"]. 

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were adjudicated by the RO in December 2004, after 
the March 2004 VCAA letter.  Therefore, the timing of the 
VCAA notice is not at issue with regard to these claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to the 
claims regarding increased ratings for bilateral flat feet 
and a scar of the right thigh, because service connection has 
already been granted for those disabilities.  Moreover, as 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to his 
current level of disability.  Additionally, the RO addressed 
elements (4) and (5) in an April 2006 letter.  

As to the issue of new and material evidence regarding 
peripheral neuropathy, element (2), current disability, is 
not at issue because there is medical evidence that the 
veteran has his claimed disability.  The veteran's claim to 
reopen entitlement to service connection for peripheral 
neuropathy was denied based on element (3), relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.

With regard to the service connection claim, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of the reopening of the claim of 
service connection for peripheral neuropathy.  In other 
words, any lack of advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  In any event, the RO addressed elements 
(4) and (5) in an April 2006 letter.

Because the Board concludes below that the claim for service 
connection for peripheral neuropathy is not reopened and that 
the preponderance of the evidence is against the claims for 
increased rating for bilateral flat feet and a scar of the 
right thigh, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering these issues on their merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

It is clear that the veteran and his counsel are amply aware 
of his responsibilities and those of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

With respect to the peripheral neuropathy claim, under the 
VCAA VA's statutory duty to assist a claimant in the 
development of a previously finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these three issues has been 
identified and obtained.  [The fourth issue on appeal is 
being remanded for additional evidentiary development.]  The 
evidence of record includes service medical records, VA and 
private medical records, and reports of VA examinations, 
which will be described below.  There is no indication that 
there currently exists any evidence which has a bearing on 
this case which could be obtained.  

In November 2004 the RO attempted to obtain records from the 
veteran's private podiatrist.  However, that doctor did not 
respond.  Later, in December 2004, the veteran indicated that 
the doctor's office had moved and that he did not know the 
office's current address.  Therefore, no further efforts to 
obtain records from the veteran's podiatrist is necessary.  
In any event, the veteran has in fact submitted some records 
from that podiatrist, which presumably encompasses all 
available records.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of an 
attorney.  He has not requested a hearing.

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for peripheral neuropathy.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection for peripheral neuropathy may be presumed 
if such disability is manifested to a degree of 10 percent 
within one year from the date of separation from a period of 
qualifying active service lasting 90 or more days.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).

[The Board observes in passing that the veteran, who retired 
in 1962, did not serve in Vietnam and has not so contended.  
Thus, specific regulations concerning exposure to herbicides 
in Vietnam are not applicable in this case.]

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2006)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated in October 2003, his claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran ultimately seeks entitlement to service 
connection for peripheral neuropathy.  His initial claim was 
denied in a December 1967 RO rating decision.  The veteran's 
claim to reopen the previously denied claim of service 
connection for peripheral neuropathy was denied in a December 
2004 RO rating decision; he has appealed that decision.  
Under such circumstances, the Board must determine whether 
new and material evidence has been received which serves to 
reopen the previously denied claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996) [the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits]. 

Factual background

The "old" evidence

The evidence of record at the time of the RO decision in 
December 1967 consisted of the veteran's service medical 
records and military retiree treatment records dated in June 
1966.

The veteran's service medical records reflect that in March 
1957 traumatic ulnar neuritis in the right hand was 
diagnosed.  Subsequently, there were no more complaints or 
findings of neurological symptomatology or diagnoses of 
neuritis.  On three subsequent physical examinations, 
including the April 1962 separation examination, the 
neurological evaluation was normal.  Moreover, an April 1962 
orthopedic consultation in conjunction with separation did 
not reveal any neurological disorders.

June 1966 military retiree treatment records show that the 
veteran had decreased pinprick and vibratory sensations in 
the right arm and right leg.  The impression was peripheral 
neuropathy.

The December 1967 decision

The Newark, New Jersey RO denied the veteran's claim based on 
the lack of evidence of peripheral neuropathy in service or 
within the one-year presumptive period.  In other words, the 
veteran's claim was denied in December 1967 because of 
failure to satisfy Hickson element (2), and by inference 
Hickson element (3) also.

The veteran was informed of the December 4, 1967 rating 
decision by letter  
from the Newark RO dated December 6, 1967.  His appeal rights 
were provided in an enclosure to that letter.  He did not 
appeal.  

The veteran filed to reopen his claim in October 2003.  As 
was noted in the Introduction section, the RO declined to 
reopen the claim, and the veteran appealed.  Additional 
evidence which has been received since December 1967 will be 
discussed below.

Analysis

Initial matter - the secondary service connection theory

The veteran's claim of entitlement to service connection for 
peripheral neuropathy was denied on a direct basis in 
December 1967.  At that time, the veteran merely made 
nonspecific contentions that the peripheral neuropathy was 
somehow related to his military service.

In November 2003 and in March 2004 and November 2004, the 
veteran's attorney and the veteran, respectively, ascribed 
the peripheral neuropathy to chemical exposure (mustard gas) 
in service and/or as secondary to diabetes mellitus, which 
itself  was claimed to be due to chemical exposure in 
service.  [As noted above, the veteran did not serve in 
Vietnam.] 

As was noted in the Introduction, the RO denied service 
connection for diabetes mellitus in December 2004.  The 
veteran has not appealed that decision.  Thus, in the absence 
of service-connected diabetes mellitus the matter of 
entitlement to service connection for peripheral neuropathy 
as secondary thereto is moot.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The matter 
of secondary service connection for peripheral neuropathy is 
not now before the Board on appeal.  The matter of direct 
service connection for peripheral neuropathy will be 
discussed immediately below.  

The Board additionally observes, with respect to the direct 
service connection claim now before it, that a new 
etiological theory for direct service connection for 
peripheral neuropathy, such as exposure to chemicals, does 
not constitute a new claim.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).  As peripheral neuropathy is not an 
indicated condition in 38 C.F.R. § 3.316 (2006), a claim 
based on purported exposure to mustard gas and Lewisite, 
without any proof thereof, is not a new claim based on 
liberalizing regulation or change in law.  See Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993).  

Discussion

The veteran's claim of entitlement to service connection for 
peripheral neuropathy was denied in December 1967 because of 
failure to satisfy Hickson element (2), in-service incurrence 
of disease or injury, and, by implication, Hickson element 
(3), medical nexus.  In order for the claim to be reopened 
there must be new and material evidence as both of these 
elements.  See Evans v. Brown, 9 Vet. App. 273 (1996) [there 
must be new and material evidence as to each and every aspect 
of the claim that was lacking at the time of the last final 
denial in order for the claim to be reopened].

Evidence added to the record since the denial includes 
private and VA treatment records from 2001 to 2005 and the 
veteran's contentions.  These records reflect a continuing 
diagnosis of peripheral neuropathy.  As for etiology of the 
current peripheral neuropathy, a May 2001 VA treatment record 
shows an assessment of non-insulin-dependent diabetes 
mellitus with neuropathy, and a report of a September 2003 
private electromyography and nerve conduction studies reveals 
an assessment of peripheral neuropathy, mainly demylinating 
type.  

This evidence, while new in the sense that these particular 
records had not been previously associated with the veteran's 
claims file, is not material.  The presence of peripheral 
neuropathy was known at the time the RO denied the veteran's 
claim in December 1967; the matter of the existence of 
peripheral neuropathy has not been in dispute.  The medical 
evidence received since December 1967 merely reflects that 
peripheral neuropathy still exists.  Such evidence, although 
new, is not material, since it does not establish in-service 
incurrence or aggravation of such disability.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].

As noted above the veteran and his attorney have recently 
ascribed the peripheral neuropathy to alleged mustard gas 
exposure during World War II.  The veteran admitted in a 
November 2004 communication "I have no proof of exposure to 
chemicals."  Even setting that aside, to the extent that it 
is contended by the veteran or his counsel that his 
peripheral neuropathy is related to in-service chemical 
exposure, such statements cannot be considered material as to 
the question of any relationship to service.  It is well 
established that laypersons such as the veteran and his 
counsel are not competent to opine on medical matters such as 
the date of onset of a claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  

In summary, the Board concludes that new and material 
evidence has not been submitted to reopen the claim.  The 
additionally received evidence does not relate to 
unestablished facts necessary to substantiate the claim, both 
in-service incurrence or aggravation of disease or injury and 
medical nexus.  There still is no evidence of in-service 
disease or injury, and there still is no medical nexus 
evidence.  The claim is not reopened, and the benefit sought 
on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

2.  Entitlement to an increased evaluation for service-
connected bilateral flat feet, currently rated as 30 percent 
disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).



Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the VA Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).



Specific rating criteria

The veteran is currently assigned a 30 percent disability 
rating for his service-connected bilateral flat feet.  His 
disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2006). 

For bilateral flat feet, a 30 percent evaluation is warranted 
for severe flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 disability rating requires 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of 
tendo Achillis on manipulation, and not improved by 
orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's bilateral flat feet has been rated by the RO 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276 [flat feet].  
The Board can identify no more appropriate diagnostic code, 
and neither the veteran nor his counsel has pointed to a more 
appropriate diagnostic code.



Mittleider concerns

The veteran has been diagnosed with other foot conditions.  
Private medical records dated in August 2003 show diagnoses 
of bilateral tibialis posterior tendon ruptures, bilateral 
ankle valgus, and bilateral subtalar and ankle joint 
arthritis.  The report of the May 2004 VA feet examination 
includes diagnoses of generalized early degenerative joint 
disease of the ankles and feet, some bilateral edema 
secondary to stasis, and few varicosities present.  VA 
treatment records dated in 2005 reflect assessments of 
onychauxis and bilateral tailor's bunions.

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, however, the medical 
evidence clearly distinguishes most of the veteran's various 
foot problems  Pathology caused by the service-connected flat 
feet will be rated below.  However, to extent that the source 
of certain symptomatology, such as pain, cannot be clearly 
identified, such will be attributed by the Board to the 
service-connected disability.

Schedular rating

Based on the evidence of record, it is the Board's conclusion 
that the criteria for an increased rating for bilateral flat 
feet are not shown.  The May 2004 VA examiner described the 
flat feet as being moderately severe in nature.  There were 
no calluses on physical examination, a criterion for a 30 
percent disability rating.  There was no evidence of marked 
pronation, marked inward displacement, or severe spasm of the 
tendo Achilles on manipulation.  As for pain and/or 
tenderness, at the May 2004 VA examination pressure along the 
sole indicated pain in that area and around the malleolus 
bilaterally, with the left one being worse.  

This examination report appears to be congruent with other 
medical evidence of record.  In particular, the report of a 
December 2000 examination of the veteran's feet indicated 
that the veteran complained of daily bilateral foot pain and 
stiffness.  
There was full range of motion bilaterally; no objective 
evidence of tenderness or weakness; and no functional 
limitations noted.  There were calluses observed in the mid-
distal plantar aspect of the feet bilaterally.  The veteran 
was not using orthopedic shoes or appliances.

The Board finds, based on the VA examiners' descriptions, 
that the criteria for the assignment of a 50 percent 
disability rating [marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of tendo Achillis on manipulation] are not met 
or approximated.  Indeed, none of these criteria are even 
suggested in the reports.  The veteran's private podiatrist 
prescribed bilateral non-articulated ankle-foot orthosis with 
custom-molded inlays, and there is no evidence that his 
bilateral flat feet were not improved by these devices.

In short, there is no competent medical evidence which 
demonstrates that the service-connected bilateral flat feet 
are of such severity as to warrant the assignment of a 50 
percent disability rating.

DeLuca considerations

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5276, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).
Accordingly, it appears that DeLuca factors are inapplicable 
here.

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
To the extent that DeLuca factors may be applicable (and as 
explained immediately above the Board does not believe that 
this is so), the Board will address whether additional 
disability may be assigned under 38 C.F.R. §§ 4.40 and 4.45.

Although the veteran's pes planus undoubtedly causes him pain 
and he complains of fatigue on standing, there is of record 
no evidence of weakness, incoordination and the like due to 
pain caused by the service-connected pes planus.  The 
December 2000 examination report specifically indicated that 
there was no functional loss due to the service-connected 
flat feet.  The May 2004 examiner noted some functional loss, 
but went on to say that such "difficulty [was] consistent 
with age".  

In essence, even with the veteran's complaints of fatigue, 
the symptomatology associated with the service-connected pes 
planus is exactly that described in the schedular criteria, 
namely severe bilateral pes planus with pain.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2006).  Accordingly, 
additional disability may not be assigned per DeLuca.

In conclusion, for reasons stated above the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim.  For his part, he has pointed to no specific medical 
evidence which is supportive of his claim.  He has had ample 
opportunity to submit such evidence; he has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits]. 

3.  Entitlement to an increased evaluation for service-
connected scar of the right thigh, currently rated as 10 
percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims have been set forth above and will not be 
repeated.

Specific rating criteria

The veteran is currently assigned a 10 percent disability 
rating for the service-connected scar of the right thigh.  
His disability is rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 based on a finding on a December 2000 VA 
examination of tenderness to palpation of that scar.  Under 
that code, a maximum 10 percent rating is warranted for 
superficial scars (i.e., scars that are not associated with 
underlying tissue damage) that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).

Analysis

Assignment of diagnostic code

After having carefully considered the matter, the Board has 
concluded that Diagnostic Code 7804 [scars, superficial, 
painful on examination] is the most appropriate diagnostic 
code by which to evaluate the veteran's service-connected 
disability.

With respect to the other codes for evaluating scars, 
Diagnostic Code 7801 provides that a 10 percent disability 
rating is warranted for scars other than the head, face, or 
neck which are deep or cause limited motion and which have an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent disability rating requires an area or areas exceeding 
12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2006).  In this case, there is no medical evidence 
that the scar is deep.  Moreover, while a report of a 
December 2000 VA examination shows a finding of mild 
decreased range of motion in the right thigh due to the scar, 
no limitation of motion was noted in the report of the May 
2004 VA scars examination.  The report of the May 2004 VA 
scars examination is consistent with other VA examinations 
prior to December 2000.  Therefore, the Board finds that a 
preponderance of the evidence demonstrates that the scar is 
not deep and the veteran does not have limited motion of the 
right thigh due to the scar, and that application of 
Diagnostic Code 7801 is not warranted.

Diagnostic Code 7802 provides for a 10 percent disability 
rating for scars which are superficial, which do not cause 
limited motion, and which have an area or areas of 144 square 
inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2006).  In this case, the May 2004 VA 
medical examination report and reports of previous VA 
examinations of that scar do not show that the scar has an 
area or areas of 144 square inches or greater.  Thus, 
application of this code does not avail the veteran.

Under Diagnostic Code 7803, scars, superficial and unstable, 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2006).  
In this case, there is no indication that the veteran's scar 
of the right thigh is unstable.  Rather, on VA medical 
examination in May 2004, the scar was described as well-
healed and there were no findings of ulceration or breakdown 
of the skin and no other findings of indicative of 
instability.  Thus, this code is inapplicable.

In any event, neither Diagnostic Code 7802 or 7802 would 
allow for a rating higher then the 10 percent rating which is 
now assigned under Diagnostic Code 7804.

Finally, Diagnostic Code 7805 is inapplicable because the 
veteran's scar does not limit the function of any body parts.  
As noted above, the Board finds that the veteran does not 
have limited motion of the right thigh.  The report of the 
May 2004 VA examination reflects that no other findings of 
limitation were noted, and no such findings are contained in 
any other medical record, aside from the December 2000 
examination report which has been discussed above.

In summary, the veteran's symptoms consist of tenderness to 
palpation of a superficial scar on the right thigh, which is 
congruent with the assignment of Diagnostic Code 7804.  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and 
neither the veteran nor his counsel has pointed to no such 
alternative provision.

Schedular rating

The veteran is currently assigned a 10 percent disability 
rating for shrapnel wound scar of the left leg.  Ten percent 
is the maximum schedular rating available under Diagnostic 
Code 7804.  In fact, the May 2004 VA examiner reported that 
the scar was non-tender and well-healed.  Under these 
circumstances, no basis exists for the assignment of an 
increased rating under Diagnostic Code 7804.  

Conclusion

For reasons and bases expressed above, the Board finds that 
the right thigh scar is appropriately rated at 10 percent 
disabling.  A preponderance of the evidence is against the 
claim.  The benefit sought on appeal is accordingly denied.

Extraschedular ratings

In the February 2006 statement of the case, the RO included 
the regulation pertaining to extraschedular evaluations, 
38 C.F.R. § 3.321(b).  However, the RO did not then or at any 
other time adjudicate the matter of the veteran's entitlement 
to an extraschedular rating for the bilateral flat feet or 
the scar of the right thigh.  Moreover, the veteran has never 
raised the matter of his entitlement to an extraschedular 
rating.  His contentions have been limited to that discussed 
above. 

Moreover, the veteran and his counsel have not identified any 
factors which may be considered to be exceptional or unusual, 
and no such factors appear in the record.  Accordingly, the 
matter of the veteran's potential entitlement to an 
extraschedular rating will not be considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  

If the veteran wishes to have the RO consider the matter of 
an extraschedular rating or ratings, he should contact the 
RO.


ORDER

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy is not reopened.  The benefit sought on 
appeal remains denied.

Entitlement to an increased disability rating for the 
veteran's service-connected bilateral flat feet is denied.

Entitlement to an increased disability rating for the 
veteran's service-connected scar of the right thigh is 
denied.

REMAND

4.  Entitlement to an increased evaluation for service-
connected hypertension, currently rated as 10 percent 
disabling.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.

In May 2005, the veteran's counsel submitted two VA Form (s) 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA), for the release of 
records from Dr. R.H. of Kansas City, Kansas, for treatment 
of hypertension in 2004 and 2005 and from the Kansas 
University Medical Center for treatment of hypertension in 
2004 and 2005.  While the veteran's counsel submitted records 
from Kansas University Medical Center for some treatment in 
2005, the RO did not request any records from either Dr. R.H. 
or Kansas University Medical Center.  In December 2004, the 
veteran reported prior treatment with Dr. R.H., and a review 
of the record suggests that the veteran may have received 
treatment from Dr. R.H. in 2003.  These records need to be 
obtained.  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  With the signed authorizations 
provided by the veteran, VBA should 
request the veteran's records from Dr. 
R.H. from 2003 to the present and from 
the Kansas University Medical Center for 
the period from 2004 to the present.  Any 
such treatment records so obtained should 
be associated with the veteran's VA 
claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the issue on 
appeal.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


